Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The most relevant of the prior art of record, US 2015/0173629 A1 to Corl (previously cited), teaches the limitations of the catheter as claimed (see previous Office action, mailed 07/08/2021, pgs. 4-5) with the exception of a skive in the middle wall portion configured to extend around a majority of a circumference of the distal shaft in at least a portion of the middle wall portion. While Corl teaches a plurality of skives may include any number and arrangement of perfusion ports of varied shapes and sizes (¶ [0066]), Corl does not disclose any one skive that is configured to extend around a majority of a circumference of the distal shaft in at least a portion of the middle wall portion. 
US 5,046,497 A to Millar (previously cited) teaches/suggests the limitations of the catheter as claimed (see previous Office action, mailed 11/15/2019, pgs. 4-5), including a skive in the middle wall portion configured to extend around a majority of a circumference of the distal shaft in at least a portion of the middle wall portion (see Figs. 8-10). Millar does not teach at least one stiffening wire embedded in a wall of the distal shaft at the middle wall portion and configured to increase columnar strength of the distal shaft at the middle wall portion. As discussed in prior responses (see, e.g., Remarks filed 08/04/2020, pgs. 7-9), Millar indicates the middle wall portion, i.e., portion of the catheter where the skive is located, is flexible and teaches away from the modification of providing a stiffening wire at this portion of the catheter. 
In view of the above, the prior art of record fails to teach/suggest a catheter comprising, in combination with the remaining recited elements, a skive in the middle wall portion configured to reduce a cross sectional area of the middle wall portion, extending longitudinally along an entire length of the middle wall portion configured to extend across an intra-stenosis lumen of a stenosis 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Meredith Weare/Primary Examiner, Art Unit 3791